
	
		II
		110th CONGRESS
		1st Session
		S. 881
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mrs. Lincoln (for
			 herself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the railroad track maintenance credit.
	
	
		1.Short titleThis Act may be cited as the
			 Short Line Railroad Investment Act of
			 2007.
		2.Extension and
			 modification of Railroad Track Maintenance Credit
			(a)Extension
				(1)In
			 generalSubsection (d) of section 45G of the Internal Revenue
			 Code of 1986 (relating to qualified railroad track maintenance expenditures) is
			 amended by striking for maintaining and all that follows and
			 inserting
					
						for
			 maintaining—(A)in the case of
				taxable years beginning after December 31, 2004, and before January 1, 2008,
				railroad track (including roadbed, bridges, and related track structures) owned
				or leased as of January 1, 2005, by a Class II or Class III railroad
				(determined without regard to any consideration for such expenditures given by
				the Class II or Class III railroad which made the assignment of such track),
				and
						(B)in the case of
				taxable years beginning after December 31, 2007, and before January 1, 2011,
				railroad track (including roadbed, bridges, and related track structures) owned
				or leased as of January 1, 2007, by a Class II or Class III railroad
				(determined without regard to any consideration for such expenditures given by
				the Class II or Class III railroad which made the assignment of such
				track).
						.
				(2)Conforming
			 amendmentSection 45G of such Code is amended by striking
			 subsection (f).
				(b)Coordination
			 with section 55Section 38(c)(4)(B) of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of clause (i), by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)the credit
				determined under section
				45G.
					.
			(c)Credit
			 limitation adjustmentSubparagraph (A) of section 45G(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking $3,500
			 and inserting $4,500.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
